Citation Nr: 0832233	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  00-00 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for knee joint pain as a 
manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty in the 
Army from January 1980 to November 1981 and from December 
1990 to May 1991. The veteran also served in the United 
States Army Reserves from November 1983 with various periods 
of active duty for training (ACDUTRA).  

The veteran's claim of entitlement to service connection for 
a bilateral knee disability was denied in a November 1997 
Board of Veteran's Appeals (Board) decision that was not 
appealed.  The veteran then claimed that her knee joint pain 
was a manifestation of an undiagnosed illness.  The 
Indianapolis, Indiana, Regional Office (RO) denied the claim 
under this alternative theory of entitlement in October 1998.  
In March 2003, the Board denied the veteran's claim of 
entitlement to service connection for knee joint pain as a 
manifestation of an undiagnosed illness.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Veterans Claims Court).  In September 
2003, the Veterans Claims Court vacated the Board's decision 
and remanded the case for further consideration.  In May 2004 
and April 2006, the Board remanded the case for additional 
development.

Thus, the claim that remains on appeal is entitlement to 
service connection for knee joint pain as a manifestation of 
an undiagnosed illness.

In February 2008, the Board received additional evidence in 
support of the veteran's appeal.  In July 2008, the veteran 
submitted a signed written waiver of the RO's initial 
consideration of this additional evidence.  




FINDING OF FACT

The veteran's knee joint pain is not related to her service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.


CONCLUSION OF LAW

The veteran's knee joint pain is not presumed due to an 
undiagnosed illness as a result of service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.317 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

In March 2003, after its own additional development of the 
record, the Board denied the veteran's claim for service 
connection for knee joint pain as a manifestation of an 
undiagnosed illness.  In September 2003, pursuant to a joint 
motion of the parties, the Court vacated the Board's March 
2003 decision.  The joint motion noted that the Board had 
considered additional evidence that had not been considered 
by the RO and had not obtained the veteran's waiver 
permitting the Board to do so.  The Court then remanded the 
matter to the Board for readjudication consistent with the 
joint motion.  In September May 2004, the Board remanded the 
issue, in part, for further development consistent with the 
Court Order and Joint Remand.

Pursuant to the Board's May 2004 Remand, the Appeals 
Management Center (AMC)/RO issued a corrective VCAA notice, 
requested that the veteran identify any private or VA medical 
evidence that would support her claim, scheduled the veteran 
for a VA examination to determine whether the veteran's knee 
joint pain could be attributed to her service in the Persian 
Gulf, and issued a Supplemental Statement of the Case (SSOC).  
In April 2006, the Board again remanded the case for 
additional development.  Pursuant to the Board's April 2006 
Remand, the AMC sent out a corrective VCAA letter, obtained 
up-to-date service medical records, and issued an SSOC.  

Based on the foregoing actions, the Board finds that there 
has been compliance with the Board's May 2004 and April 2006 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Letters dated in May 2004 and 
May 2006 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in her possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The May 2006 letter told her to provide any relevant 
evidence in her possession.  See Pelegrini, 18 Vet App. at 
120.  

The May 2006 letter advised the veteran of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to her, since she was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in October 2007.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in November 2004. 
38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



III.	Service Connection

The veteran contends that she suffers from knee joint pain as 
a result of his active service during the Gulf War.  The 
veteran's service records indicate that she served in 
Southwest Asia from December 1990 to April 1991.

Service connection may be granted to a Persian Gulf veteran 
for objective indications of chronic disability resulting 
from an illness or combination of illnesses, provided that 
such disability became manifest either during active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis, unless there is affirmative 
evidence that the undiagnosed illness was not incurred during 
Persian Gulf service, or resulted from the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 
U.S.C.A. § 1117 (West 2002 & Supp. 2007); 38 C.F.R. § 3.317 
(2007).

A qualifying chronic disability may also include a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2).  Such 
undiagnosed or medically unexplained chronic multisymptom 
illnesses can include signs or symptoms involving sleep 
disturbances and/or neurologic signs and symptoms.  38 C.F.R. 
§ 3.317(b)(8).  However, chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

The veteran's bilateral knee joint pains have been attributed 
to a known clinical diagnosis and not to an undiagnosed 
disorder or medically unexplained multi-symptom illness.  The 
veteran was afforded a VA examination in November 2004.  The 
VA examiner was specifically asked whether the veteran's 
complaints related to her knee joint pain could be attributed 
to any known clinical diagnosis.  The VA examiner answered 
that the veteran's history was consistent with a diagnosis of 
osteoarthritis.  X-rays completed that day confirmed that the 
veteran had mild degenerative changes bilaterally.  Thus, 
service connection under the provisions of 38 U.S.C.A. § 1117 
is precluded.


ORDER

Entitlement to service connection for knee joint pain as a 
manifestation of an undiagnosed illness is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


